Case 2:18-cv-13361-AC-EAS ECF No. 19 filed 12/26/18        PageID.154   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HUDA K. ALASHWAL,

      Plaintiff,                           Civil No. 18-13361

v.                                         Honorable Avern Cohn
                                           Mag. Judge Elizabeth A. Stafford
MICHAEL R. POMPEO, U.S.
Secretary of State, in his official
capacity;
U.S. DEPARTMENT OF STATE;
U.S. DEPARTMENT OF STATE,
BUREAU OF CONSULAR
AFFAIRS;
U.S. DEPARTMENT OF STATE,
BUREAU OF DIPLOMATIC
SECURITY;
U.S. DEPARTMENT OF STATE,
NEW YORK PASSPORT AGENCY;
WILLIAM E. TODD, Acting Under
Secretary of State for Management;
CARL RISCH, Assistant Secretary of
State for Consular Affairs, in his
official capacity;
MICHAEL T. EVANOFF, Assistant
Secretary of State for Diplomatic
Security, in his official and individual
capacities;
CHRISTIAN J. SCHURMAN,
Director of the Diplomatic Security
Service, in his official and individual
capacities;
MICHAEL SCHON, Special Agent,
Diplomatic Security Services, in his
official and individual capacities,

      Defendants.
                                           1
Case 2:18-cv-13361-AC-EAS ECF No. 19 filed 12/26/18      PageID.155     Page 2 of 2




        STIPULATED ORDER EXTENDING TIME FOR ANSWER


      By stipulation of the parties, through their counsel, in order to pursue

resolution of this matter, Defendants shall have until February 8, 2019, to file a

response to the complaint.

      IT IS SO ORDERED.

                                            ______________________________
                                            s/Avern Cohn
                                            United States District Judge
Dated: 12/26/2018




So stipulated and agreed:

                                            MATTHEW SCHNEIDER
                                            United States Attorney

By: /s/ Robert Birach (w/consent)           By: /s/ Jonathan Goulding

Robert Birach (P 29051)                     Jonathan Goulding (MA 664444)
Birach Law P.C.                             Assistant United States Attorney
26211 Central Park Blvd., Ste. 209          211 W. Fort Street, Suite 2001
Southfield, Michigan 48076                  Detroit, Michigan 48226
(313) 964-1234                              (313) 226-9742
bob@cgblegal.com                            Jonathan.goulding@usdoj.gov
Attorney for Plaintiff                      Attorney for Defendants




                                        2
